DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-30 and 41-43 directed to inventions non-elected without traverse.  Accordingly, claims 1-30 and 41-43 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Hu Rasmussen (Reg. 63,264) on 3/15/2022.

The application has been amended as follows:
Claim 31. A deicer system to distribute a deicing fluid along a roof of a building to limit ice dam formation, the deicer system comprising:
a deicer solution source including a deicer solution;
an electric pump in fluid communication with the deicer solution source, the electric pump configured to distribute the deicer solution;


a secondary container in communication with a manual pump and the deicer solution source, the secondary container configured to provide gravity-fed distribution of the deicer solution to the one or more drip emitters; and
one or more sensors for measuring at least one of temperature or moisture in the exterior environment to predict environmental conditions that promote formation of the ice dam, wherein the one or more sensors are configured to automatically permit flow of the deicer solution to the drip emitters when the environmental conditions that promote formation of the ice dam are predicted.
Reasons for Allowance
Claims 31, 34 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art Mercnik et al., US Pat No 9,144,814 B2, Spencer, US Pat No 4,058,257, and Daum et al., US Pat No 3,688,784, neither alone nor in combination disclosed the claimed secondary container in communication with a manual pump where the secondary container is configured to provide gravity-fed distribution of the deicer solution to the one or more drip emitters in combination with the rest of the claimed limitations. Daum et al. in particular discloses multiple containers where at least one container is in gravity-fed communication with the inlet of an electric pump but does not teach either a manual pump or that the container is in gravity-fed communication with one or more drip emitters as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752